DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1–10 and 18–25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Dec. 04, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11–14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US 2010/0050866 (“Yu”).  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wang, CN 102179246B (“Wang”)1.  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wang and in further view of Lobdell, US 5,428,964 (“Lobdell”).
Claim 11 discloses a filtration system comprising a filter housing with an interior, an intake port and an outlet port.  The system further comprises a filter element disposed within the interior of the housing.  The filter element comprises a metal foam of an interconnected ultrafine metallic wire network.  The term “ultrafine” means wires that are nano or micro-sized.  Spec. dated Sept. 25, 2019 (“Spec.”) [0048]. The network has a plurality of nanometer to micron scale pores.
Yu discloses a filtering apparatus 10 comprising a filter body 12 (i.e., a filter housing) with an inlet port (“IN”) and an outlet port (“OUT”).  Yu Fig. 1, [0049].  The filtering apparatus 10 further comprises a filter 11 disposed within the filter body 12.  Id. The filter 11 comprises a film of metallic nanowires.  Id. at [0038], clm. 4.  The film of nanowires is a “foam” because it has the same structure as the foam described in claim 11.  The nanowires are “ultrafine” because they are nano-sized.  Spec. [0048].  

    PNG
    media_image1.png
    714
    570
    media_image1.png
    Greyscale

Yu teaches that its film comprises a plurality of empty spaces (i.e., pores) between the nanowires.  Yu [0037].  However, Yu differs from claim 11 because it does not disclose the size of these pores.  Therefore, the reference does not provide enough information to teach “a plurality of nanometer to micron scale pores.”
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05(II)(A).  As such, it is obvious to use routine experimentation to determine the optimal range when variable is result-effective.  MPEP 2144.05(II)(B).  A result-effective variable is a variable that achieves a recognized result.  Id
Yu teaches that the density of the nanowires is adjusted depending on the size of the material being removed.  Yu [0084].  For instance, the density of the nanowires is increased where the filter is used to remove very small materials, such as gases.  Id.  The density is decreased where the filter is used to remove larger materials, such as particulates.  Id.  The density of the nanowires is one way to describe the pore size because as the wires become more tightly packed (i.e., more dense) the pore size decreases.  As such, pore size is a result effective variable because it can be adjusted depending on the size and type of material being filtered.  Id.  Therefore, it would have been obvious to use routine experimentation to determine the optimal pore size of the nanowire film because pore size is a result effective variable.  MPEP 2144.05(II).  
Claim 12 requires that for the system of claim 11, the metal foam has a density from “about” 20 g/cm3 to “about” 1 mg/cm32.  
Yu teaches that the density of the nanowire film can be adjusted depending on the size and type of material being filtered.  Yu [0084]. Therefore, it would have been obvious to use routine experimentation to determine the optimal density of the film as density is a result effective variable.  MPEP 2144.05(II).
Claim 13 requires that for the system of claim 11, the filter element further comprises a plurality of metal foams.  Each foam has a different density aligned sequentially according to density forming a density gradient within the housing.
Yu’s filter 11 comprises a nanowire filter with low density and a nanowire filter with high density arranged in series.  Yu [0085].  Therefore, the plurality of nanowire filters create a density gradient within filter body 12.
Claim 14 requires that the system of claim 11 further comprises a voltage source electrically coupled to the metal foam.  Claim 16 requires that the system of claim 11 further comprises a voltage source electrically coupled to the metal foam.  The system further comprises a second filter element of a coated metal foam of interconnected ultrafine metallic wire network.  The second filter element is coated with a catalytic metal oxide or carbon. The second filter element is adjacent to the first filter element within the interior of the housing.  A voltage applied to the first metal foam functions as an ionization grid configured to transfer charges to charge neutral particulates.  The second filter element coated foam layer operates by charged particles within the pores of the coated foam.  
 Yu teaches that its filter 11 comprises multiple nanowire filters arranged in series within the filter body 12.  Yu Fig. 1, [0085].  The filters are used to remove particulate mater from air.  Id.  It would have been obvious to use routine experimentation to determine the optimal pore size for each filter for the reasons stated in the rejection of claim 11 above.  
Yu differs from claim 16 because it does not teach a catalytic coating on the nanowires. Yu also differs from claim 16 because it does not teach a voltage applied to the nanowire filters to create an ionization grid.  
Regarding the first issue, Wang disclsoes nanowires coated with titanium dioxide in a foam aluminum support for air purification.  Wang [0016].  The coating is beneficial because it degrades pollutants that are filtered by the foam support.  Id
Regarding the second issue, Lobdell discloses an air filtration device comprising a grid 18 to which a high-voltage is applied to ionize the air that flows through the device.  Lobdell Fig. 1, col. 4, ll. 23–44.  The ionization that occurs in grid 18 is beneficial because it produces charges which attach to the particulates, which helps in collecting the particulates.  Id. at col. 4, ll. 1–3.  
It would have been obvious to apply a voltage to the first nanowire layer to create an ionization grid to charge the particles so that they are easier to capture, in view of Lobdell.  The second nanowire filter would capture charged particles because particles not captured in the first filter would contact the second filter because the filters are arranged in series.  
Claim 15 requires that the system of claim 11 further comprises a second filter element coupled to the first filter element within the interior of the housing.  The second filter element comprises at least one interconnected ultrafine metallic wire network.  The network has a plurality of nanometer to micron scale pores.  The filter element further comprises a coating on exterior surface of each metallic wire network and pores to produce a coated metal film.
Yu teaches that its filter 11 comprises multiple nanowire filters arranged in series within the filter body 12.  Yu Fig. 1, [0085].  It would have been obvious to use routine experimentation to determine the optimal pore size for each filter for the reasons stated in the rejection of claim 11 above.  
Yu differs from claim 15 because it does not teach a coating on the exterior surface of the nanowires. 
However, Wang disclsoes nanowires coated with titanium dioxide in a foam aluminum support for air purification.  Wang [0016].  The coating is beneficial because it degrades pollutants that are filtered by the foam support.  Id. at [0004].  Therefore, it would have been obvious to coat the nanowires in Yu’s device to provide this benefit.   
Claim 17 requires that the system of claim 11 further comprises a pre-filter coupled to the intake port of the filter housing.  The pre-filter is configured to remove particulates larger than “about” 2.5 microns from a flow2.
Yu teaches that its filter 11 comprises a plurality of nanowire filters arranged in series which are used to remove particulate matter from air.  Yu [0085].  The upstream-most layer would correspond to the “pre-filter.”  Yu teaches that the density of the filter layers can be adjusted based on the material being filtered.  Id.  Therefore, it would have been obvious to adjust the parameters of the upstream-most layer to filter the size particles required to be removed from the air being filtered.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wang is a “Y” reference in the PCT search report dated Dec. 09, 2019.  An untranslated version is provided in the record as the 8-page Foreign Reference dated Dec. 09, 2019.  The Examiner relies on a machine translation which is provided with this communication.  
        2 The disclosure provides a standard for measuring “about.”  Spec. [0110].